In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal *708is from an order of disposition of the Family Court, Westchester County (Bellantoni, J.), dated May 11, 1988, which, upon a fact-finding order of the same court dated March 30, 1988, entered upon his plea of guilty, adjudged him to be a juvenile delinquent and placed him on probation for a period of one year, subject to house arrest for six interspersed weekends. The appeal brings up for review the fact-finding order dated March 30, 1988.
Ordered that the order of disposition is reversed, as a matter of discretion in the interest of justice, without costs or disbursements, the fact-finding order is vacated, the petition is dismissed and the appellant’s record is expunged pursuant to Family Court Act § 375.3.
Family Court Act § 352.1 (2) provides that "[i]f, upon the conclusion of the dispositional hearing, the court determines that the respondent does not require supervision, treatment or confinement, the petition shall be dismissed”.
Upon review of the record and the particular facts of this case, we conclude that dismissal of the instant petition was warranted under Family Court Act § 352.1 (2) since there was insufficient evidence adduced at the dispositional hearing to demonstrate that the appellant was in need of supervision, treatment, or confinement. In addition, we find that expungement of the appellant’s records pursuant to Family Court Act § 375.3 is appropriate. Brown, J. P., Lawrence, Fiber and Rosenblatt, JJ., concur.